[ * ] = Certain information on this document has been redacted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.

 

Exhibit 10.74

SECOND AMENDMENT

TO

EXCLUSIVE LICENSE AND COLLABORATION AGREEMENT

This Second Amendment (“Second Amendment”) to the Exclusive License and
Collaboration Agreement effective as of October 16, 2006 (as amended by that
certain First Amendment effective as of October 16, 2008 (“First Amendment”))
(collectively, the “Agreement”) is made effective as of October 16, 2009 (the
“Second Amendment Effective Date”) and entered into by and between Hoffmann-La
Roche Inc., a New Jersey corporation located at 340 Kingsland Street, Nutley,
New Jersey 07110 (“Roche Nutley”), and F.Hoffmann-La Roche Ltd, a Swiss
corporation, with its principal office at Grenzacherstrasse 124, CH-4070 Basel,
Switzerland (“Roche Basel”; Roche Nutley and Roche Basel are collectively
referred to as “Roche”), on the one hand, and InterMune, Inc., a Delaware
corporation with its principal place of business at 3280 Bayshore Boulevard,
Brisbane, California 94005 (“InterMune”), on the other hand.

WHEREAS, InterMune and Roche wish to enter into this Amendment to the Agreement
to (i) further extend the Research Program Term (and consequently the [ * ]) for
an additional amount of time set forth herein; (ii) provide for Roche’s ongoing
funding of a certain number of InterMune FTEs assigned to the Research Program
as well as certain Third Party vendor costs incurred in connection with the
Research Program during the extended Research Program Term; (iii) provide Roche
a credit for such funding amounts against certain future Licensed Compound
Payment(s); and (iv) to extend the period during which Roche may add or
substitute Licensed Compounds following the expiration of the Research Program
Extension Term.

NOW, THEREFORE, in consideration of the foregoing premises and the mutual
covenants herein contained, and for good and valuable consideration, the receipt
and sufficiency which are hereby acknowledged, Roche and InterMune hereby agree
as follows:

 

1.

Any capitalized term not otherwise defined herein shall have the meaning
ascribed to it in the Agreement.

 

2.

The Parties acknowledge and agree that the Research Program Term (as previously
extended by the First Amendment) expired on [ * ] under the existing terms and
conditions of the Agreement. The Parties hereby agree to extend further the
Research Program Term from [ * ] until [ * ] (the “Further Extended Research
Program Term”). As a result of this Second Amendment, the definition of
“Research Program Term” for purposes of the Agreement shall include the Further
Extended Research Program Term, with the express exception of Section 12.2 of
the Agreement. The Parties agree that the [ * ] provided for in the Agreement
(as previously extended by the First Amendment) shall [ * ].

 

3.

The Parties shall work together to modify the Research Plan, as appropriate, to
specify the ongoing activities of the Research Program during the Further
Extended Research Program Term consistent with the guidelines set forth in
Schedule 1.1 attached to this Second

 

1



--------------------------------------------------------------------------------

[ * ] = Certain information on this document has been redacted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.

 

 

Amendment (“Schedule 1.1”). For purposes of the Further Extended Research
Program Term, the definition of “Research Program” under the Agreement, as
amended by the First Amendment and this Second Amendment, shall include those
activities contemplated in the revised Research Plan.

 

4.

The Parties acknowledge and agree that as of the Second Amendment Effective
Date, pursuant to the First Amendment, Roche is currently funding [ * ] ([ * ])
InterMune FTEs assigned to the Research Program. The Parties hereby agree that
Roche shall continue to fund [ * ] percent ([ * ]%) of the Research Program
activities as follows:

 

  A.

Until [ * ], Roche shall continue to fund [ * ] ([ * ]) InterMune FTEs assigned
to the Research Program at an FTE rate equal to CHF [ * ] ([ * ]). As also
provided in the First Amendment, on a Calendar Quarter basis, InterMune shall
invoice Roche for the actual FTEs used at the FTE rate set forth herein that
were incurred during the relevant Calendar Quarter and payment for each invoice
shall be made by Roche to InterMune at the same time cash settlement is made
between the Parties based on the Reconciliation Statement process described in
Section 1.6 of Exhibit A attached to the Agreement.

 

  B.

Until [ * ], Roche shall [ * ], which use shall be consistent with the Research
Plan and the guidelines set forth in Schedule 1.1. Furthermore, as also provided
in the First Amendment, the Parties agree that the JRC shall continually review,
discuss and monitor the use of various Third Party vendors and the incurrence of
costs from such use. On a Calendar Quarter basis, InterMune shall provide to
Roche copies of all invoices received by such Third Party vendors to evidence
such actual costs incurred during the relevant Calendar Quarter and [ * ].

 

5.

In the event InterMune undergoes and closes a Change of Control transaction at
any time during the Further Extended Research Program Term, the Further Extended
Research Program Term and the [ * ] shall automatically terminate upon the
closing of such Change of Control transaction. However, Roche’s obligation to
[ * ] of termination of the Further Extended Research Program Term shall survive
such early termination and Roche will also [ * ] as a result of the Research
Program.

 

6.

Roche shall have the right to credit [ * ] percent ([ * ]%) of all amounts paid
by Roche to InterMune to fund the Research Program during the Further Extended
Research Program Term against any Licensed Compound Payment(s) otherwise due and
payable to InterMune pursuant to Section 5.3.3 of the Agreement in connection
with the designation by Roche of additional Licensed Compounds.

 

7.

The period of time during which Roche has the right to add or substitute
Licensed Compounds pursuant to Sections 5.3.3 and 5.3.2 of the Agreement shall
be extended for a period of [ * ] ([ * ]) months following the expiration of the
Further Extended Research Program Term.

 

8.

Notwithstanding anything to the contrary contained in Article 7, Roche may
disclose InterMune Confidential Information to Genentech or Chugai solely for
the purposes of allowing Genentech or Chugai to decide whether to be included as
an Affiliate and provided

 

2



--------------------------------------------------------------------------------

[ * ] = Certain information on this document has been redacted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.

 

 

that Roche first informs Genentech and/or Chugai, as appropriate, of the
confidential nature of the InterMune Confidential Information and ensures that
Genentech and/or Chugai, as appropriate, are bound by terms and conditions
substantially equivalent to those in Article 7 as they apply to Roche.

 

9.

Except as specifically modified and amended by this Second Amendment, the
Agreement (including the First Amendment) remains unchanged and in full effect
between the Parties.

 

10.

This Second Amendment may be signed by the parties in counterparts, which
signatures, taken as a whole, shall constitute a single effective agreement.

[Signature Page Follows]

 

3



--------------------------------------------------------------------------------

[ * ] = Certain information on this document has been redacted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.

 

IN WITNESS WHEREOF, the Parties have executed this Second Amendment as of the
Second Amendment Effective Date.

 

HOFFMANN-LA ROCHE INC.    INTERMUNE, INC.    BY: /s/ Nader Fotouhi    BY: /s/
John Hodgman    NAME: Nader Fotouhi    NAME: John Hodgman    TITLE: VP,
Discovery Chemistry    TITLE: Senior Vice President and CFO    DATE: November 4,
2009    DATE: November 4, 2009    F.HOFFMANN-LA ROCHE LTD       BY: /s/ Stefan
Arnold       NAME: Stefan Arnold       TITLE: Head Corporate Law Pharma      
DATE: November 5, 2009       BY: /s/ Christophe Carissimo       NAME: Christophe
Carissimo       TITLE: Global Licensing Director       DATE: November 5, 2009   
  

 

4



--------------------------------------------------------------------------------

[ * ] = Certain information on this document has been redacted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.

 

SCHEDULE 1.1

GUIDELINES FOR EXTENSION OF RESEARCH PROGRAM

InterMune and Roche will continue to collaborate on the discovery and
preclinical development of [ * ].

The primary purpose of the extension of the Research Program is to nominate and
develop [ * ] and the potential for [ * ]. The Parties anticipate that during
the extension period, InterMune will disclose in more detail InterMune Know-How
to Roche concerning [ * ], the use of which by Roche shall be expressly subject
to the scope of the license grants by InterMune to Roche under the Agreement.

 

Estimated FTE           10/09 to 12/09

Synthetic chemistry

   [ * ]

Computational chemistry/Roche functional area liaison

   [ * ]

CRO manager/Lead medicinal chemist/Roche functional area liaison

   [ * ]

Compound screening/Kinetic characterization/mutant enzyme activity

   [ * ]

Biochemistry management/ Roche functional area liaison

   [ * ]

Compound screening/Antiviral activity characterization (clearance, synergy)

   [ * ]

Biology management/Roche functional area liaison

   [ * ]

Toxicology

   [ * ]

Formulation

   [ * ]

Bioanalytics

   [ * ]

ADME

   [ * ]

DMPK management/Roche functional area liaison

   [ * ] Total      [ * ]    **Estimated pass through cost (US$ in thousands)   
       10/09 to 12/09

Synthetic chemistry

   $[ * ]

Structural Biology

   $[ * ]

PK

   $[ * ]

Protein Production

   $[ * ]

License Fees

   $[ * ] Total      $[ * ]

** Current good faith estimate only. Actual costs may differ.

 

5